t c memo united_states tax_court peoplefeeders inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date held under the facts of this case the fact that respondent’s notice_of_deficiency indicated that petitioner’s taxable years ended on june of each year rather than on the actual last day of petitioner’s taxable years does not invalidate respondent’s notice_of_deficiency and does not deprive the court of subject matter jurisdiction held further petitioner’s claimed dollar_figure bad_debt deduction for petitioner's taxable_year and net_operating_loss carrybacks and carryforwards relating thereto are denied charles o cobb thomas m cryan and mark a krasner for petitioner robert j burbank and thomas c pliske for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner’s consolidated federal income taxes in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure allegedly for petitioner's and taxable years unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether deficiency determinations for petitioner's taxable years through were made in respondent’s notice_of_deficiency as respondent contends or whether deficiency determinations against petitioner for nonexistent years were made in respondent’s notice_of_deficiency as petitioner contends making respondent’s deficiency determinations defective and depriving the court of subject matter jurisdiction over petitioner's tax_liabilities and if the above issue is resolved in favor of respondent whether petitioner is entitled to a dollar_figure claimed bad_debt deduction for petitioner's taxable_year and net_operating_loss nol carrybacks and carryforwards relating thereto findings_of_fact some of the facts are stipulated and are so found at the time the petition was filed petitioner's principal_place_of_business was located in san diego california prior to date karl motsenbocker motsenbocker owned percent of the shares of stock in peoplefeeders inc a closely held california corporation that was the parent_corporation of a group of affiliated corporations that owned and operated a chain of pizza restaurants under the name of square pan pizza in the summer of jeffrey partrick partrick and three other individuals formed hppw restaurants inc hppw and on date hppw acquired for dollar_figure all of motsenbocker's shares of stock in peoplefeeders and motsenbocker's ownership_interest in a related partnership the dollar_figure purchase_price for the stock in peoplefeeders and for the related partnership_interest was reflected by and was to be paid as follows form of payment amount cash at closing s big_number promissory notes due_date big_number date big_number date big_number total dollar_figure interest accrued on the promissory notes at an annual rate of percent over the prime rate ’ t after date the interest rate on the date promissory note increased to percent over the prime rate and after date the interest rate on the third promissory continued upon hppw’s acquisition of the stock in peoplefeeders hppw became the parent_corporation of peoplefeeders and hppw changed its name to peoplefeeders the former peoplefeeders corporate entity changed its name to square pan pizza co of california inc square pan and remained parent to other subsidiary corporations that owned and operated restaurants hereinafter references to peoplefeeders and to square pan are to those parent and subsidiary corporate entities as they existed and operated after the date acquisition and name change_of the corporations on date peoplefeeders obtained a dollar_figure million loan from california commerce bank commerce bank reflected by a promissory note in favor of commerce bank payable in monthly installments of dollar_figure with interest pincite percent over prime and due in full on date on date using proceeds from the dollar_figure million commerce bank loan peoplefeeders paid motsenbocker the dollar_figure million due on that date relating to hppw's acquisition of motsenbocker's stock interest in peoplefeeders with regard both to the dollar_figure million debt obligation owed to motsenbocker and the dollar_figure million loan obtained from commerce bank the board_of directors of peoplefeeders formally acted on and approved such debt obligations promissory notes were issued continued note increased to percent over the prime rate - - by peoplefeeders in favor of motsenbocker and commerce bank relating thereto and the debt obligations were secured_by personal guarantees of partrick by corporate guarantees of square pan and the other subsidiaries and by collateralization of the operating_assets of square pan and the other subsidiaries as of early fall of square pan and the other subsidiaries owned and operated restaurants and other businesses namely a wholesale food supplier and a food concession at that time peoplefeeders did not separately own or operate any restaurants and peoplefeeders had no source_of_income from any business other than square pan in the fall of peoplefeeders purchased and began operating one arby's restaurant in peoplefeeders opened a pizza restaurant but it was unsuccessful and closed within a year in peoplefeeders opened another pizza restaurant but this restaurant also was unsuccessful and closed within a year intercompany bank account fach of the restaurants owned and operated by peoplefeeders by square pan and by the other related subsidiaries maintained separate bank accounts at different banks and cash receipts from operations of each restaurant were deposited daily into the separate bank accounts maintained by each restaurant three times a week the total cash receipts from all of the restaurants for the prior few days were withdrawn from the separate bank accounts maintained by each restaurant and were transferred into a single bank account maintained at commerce bank under the name of square pan this bank account will be referred to hereinafter as the intercompany bank account all of the business_expenses relating to peoplefeeders to square pan to the related subsidiaries as well as all of the business_expenses relating to the restaurants owned and operated by the various related corporate entities were paid_by checks drawn not on the separate bank accounts maintained by each restaurant but by checks drawn on the intercompany bank account payments made to motsenbocker and to commerce bank with regard to peoplefeeders' loan and debt obligations described above also were made by checks drawn on the intercompany bank account for the years in issue total cash receipts that peoplefeeders received and transferred into the intercompany bank account were sufficient in amount to cover peoplefeeders' total operating_expenses but they were not sufficient to cover the loan payments peoplefeeders owed to motsenbocker and to commerce bank accordingly the difference between the total cash receipts transferred by peoplefeeders into the intercompany bank account and the total of peoplefeeders’ expenses and loan payments that were paid out of the intercompany bank account increased each year from until date as follows peoplefeeders' expenses peoplefeeders' cash receipts and loan payments paid taxable transferred into intercompany out of intercompany year bank account bank account difference sdollar_figure dollar_figure sdollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure books_and_records the record herein does not adequately reflect how at the time cash sales receipts were received by the various restaurants the cash receipts were recorded if at all on the books_and_records of peoplefeeders of square pan and of the other related corporate entities the evidence does not indicate that at the time cash receipts were received by the restaurants debit entries were made to a cash bookkeeping account nor that credit entries were made to a sales account the record however does establish that when cash receipts were transferred from the separate bank accounts of the restaurants into the intercompany bank account entries were made apparently for the first time in the books_and_records of peoplefeeders of square pan and of the other corporate subsidiaries again however the parties’ briefs and the limited portions of petitioner's books_and_records that were introduced into evidence herein are confusing incomplete and unclear as to specifically how the transfers of cash into and the payment of expenses out of the intercompany bank account were reflected on the books_and_records of peoplefeeders of square pan and of the other related entities we describe below our understanding and findings based on incomplete and confusing evidence of the bookkeeping entries of peoplefeeders and square pan relating to the transfer of cash receipts into and the payment of expenses and loan payments out of the intercompany bank account cash receipts transferred from peoplefeeders into the intercompany bank account were recorded as debits or as increases in cash in favor of peoplefeeders in what was referred to as peoplefeeders’ intercompany general ledger bookkeeping account no peoplefeeders’ intercompany general ledger account and as credits to what was referred to as square pan’s intercompany general ledger account no square pan’s intercompany general ledger account payments out of the intercompany bank account of peoplefeeders’ business_expenses and of peoplefeeders’ loan payments to motsenbocker and to commerce bank were recorded as credits to peoplefeeders’ intercompany general ledger account and apparently as debits to square pan’s intercompany general ledger account payments out of the intercompany bank account of peoplefeeders’ expenses and loan payments were never treated or specifically labeled in peoplefeeders’ or in square pan’s books_and_records as a loan from square pan and the cash receipts transferred into the intercompany bank account from peoplefeeders were never treated or specifically labeled in peoplefeeders’ or in square pan’s books_and_records as repayments of a loan from square pan also as discussed further below not until was the difference between the total of the cash receipts transferred by peoplefeeders into the intercompany bank account and the total of the expenses and loan payments paid on behalf of peoplefeeders out of the intercompany bank account treated in the minutes of peoplefeeders’ board_of directors meetings as a loan to peoplefeeders that difference was never reflected by a written promissory note from peoplefeeders in favor of square pan no interest was ever charged to peoplefeeders with regard to that difference that difference was never treated or specifically labeled in peoplefeeders’ or in square pan’s intercompany general ledger accounts as a loan or as a discrete credit balance private_placement memorandum sale of restaurants and board_of directors meeting in partrick attempted unsuccessfully to sell the stock in peoplefeeders through a private_placement in the related private_placement memorandum no indication or disclosure was made of any debt or loan obligation owed by peoplefeeders to square pan or to the other related entities over the course of through the majority of the square pan pizza restaurants was either sold or closed in - november of the remaining square pan pizza restaurants were sold to sbarro inc sbarro an unrelated entity the sale of these restaurants to sbarro resulted in a taxable gain to square pan of dollar_figure at the time of the sale to sbarro partrick discussed the dollar_figure taxable gain with representatives of arthur andersen co who informed partrick that deductions could be generated that would offset the dollar_figure taxable gain on date at a special meeting of the board_of directors of square pan the directors adopted a resolution that purported to treat the dollar_figure difference between peoplefeeders’ total cash receipts and peoplefeeders’ expenses and loan payments that had been paid out of the intercompany bank account as a dollar_figure debt obligation of peoplefeeders to square pan and that purported to cancel that debt obligation as uncollectible ’ in the resolution adopted by the board_of directors the stated reason for the cancellation of the purported dollar_figure debt obligation was that no repayments had ever been made by peoplefeeders on the purported debt obligation and that due to the financial condition of peoplefeeders there existed no prospect of collecting any part of the debt obligation the dollar_figure discrepancy between the dollar_figure difference and the dollar_figure purported bad_debt obligation is not explained in the record hereinafter we refer only to dollar_figure in december of partrick made a loan to peoplefeeders of approximately dollar_figure with an interest rate of percent over prime the principal_amount of this loan was payable on demand this loan from partrick to peoplefeeders was approved in advance by a resolution of peoplefeeders' board_of directors evidenced by a promissory note and secured_by peoplefeeders' assets petitioner's income_tax returns and respondent's audit for each of its taxable years peoplefeeders square pan and square pan’s subsidiaries filed consolidated corporate federal_income_tax returns on petitioner’s consolidated corporate federal_income_tax return the dollar_figure difference between peoplefeeders’ total cash receipts and the total expenses and loan payments paid out of the intercompany bank account on behalf of peoplefeeders was reflected on the balance_sheet attached to the tax_return as an intercompany receivable but also as an adjustment or a reduction to peoplefeeders' equity_investment in its subsidiaries on petitioner's consolidated corporate federal_income_tax return square pan claimed a dollar_figure bad_debt deduction relating to the alleged cancellation of the purported dollar_figure debt obligation owed by peoplefeeders to square pan on it sec_3 for under sec_1 d income_tax regs bad_debt deductions were allowed upon cancellation of worthless_debt obligations between affiliated corporate entities even though such entities filed consolidated federal corporate_income_tax returns this regulation was generally effective for bad_debt continued -- and consolidated corporate federal_income_tax returns petitioner claimed nol carrybacks and on its and consolidated corporate federal_income_tax returns petitioner claimed nol carryforwards relating to the dollar_figure bad_debt deduction claimed on the consolidated corporate federal_income_tax return also on the consolidated corporate federal_income_tax return relying on the insolvency_exception of sec_108 and peoplefeeders’ alleged insolvency peoplefeeders did not recognize any income relating to the cancellation of the purported dollar_figure debt obligation to square pan further on the consolidated corporate federal_income_tax return peoplefeeders took the position that under sec_108 no reduction in any_tax attributes specifically no reduction in the amount of the nol that was claimed on the tax_return relating to the claimed dollar_figure bad_debt deduction was required on petitioner's tax_return because the claimed bad_debt deduction and the related nol did not belong to peoplefeeders e on the ground that the claimed bad_debt deduction and the related nol constituted tax_attributes not of peoplefeeders but only of square pan continued deductions claimed prior to date and was removed for later years by amendments to the regulations as reflected in t d 1995_2_cb_147 because petitioner under sec_441 elected a week taxable_year petitioner's consolidated corporate federal_income_tax returns for each of through accurately reflected petitioner's taxable years beginning and ending on different dates in late june and july ie on the sunday nearest the last day of june of each year however as set forth below on the protest letter that petitioner mailed to respondent on the petition that petitioner mailed to the court and on the 30-day letters and on the notice_of_deficiency that respondent mailed to petitioner the dates for the ending of petitioner's through taxable years were indicated as june of each year the actual last day of each of petitioner's taxable years as reflected on petitioner's tax returns for each year is also set forth in the schedule below yearend date indicated on petitioner's respondent's taxable tax protest 30-day notice of year return letter petition letter deficiency july june june june june june june june june june june june june june june june june june june june july june june june june on audit of petitioner's taxable_year respondent disallowed petitioner's dollar_figure claimed bad_debt deduction and the related claimed nol_carryback and carryforwards to and on date with the trial herein scheduled for date petitioner in a motion to dismiss for lack of jurisdiction raised the issue that respondent’s notice_of_deficiency incorrectly indicated ending dates for petitioner’s taxable years that the notice_of_deficiency therefore was invalid and that the court lacks jurisdiction over petitioner’s actual through taxable years in making the above adjustments to petitioner’s consolidated income and expenses for each year respondent did not make any adjustment and respondent did not charge petitioner with any item_of_income or adjust any expense item relating to the or days that were reflected in the notice_of_deficiency and that were not part of petitioner’s through taxable years during respondent's audit of petitioner's through consolidated corporate federal_income_tax returns the accounting firm of arthur andersen represented petitioner petitioner's representatives from arthur andersen met with respondent discussed legal and factual issues and later prepared and filed the protest and the petition opinion validity of notice_of_deficiency litigation in this court requires as a jurisdictional prerequisite a valid notice_of_deficiency sec_6213 the notice must indicate the taxable_period involved or provide sufficient information that the taxpayer reasonably could not be misled as to the taxable_period involved 98_f2d_968 7th cir revg and remanding 33_bta_564 smith v commissioner tcmemo_1979_16 petitioner argues that because respondent's notice_of_deficiency indicates that tax deficiencies were determined against petitioner for taxable years ending on june of each year when in fact petitioner's taxable years ended on dates other than june respondent's deficiency determinations should be regarded as invalid further petitioner argues that because respondent never determined tax deficiencies for petitioner's correct through taxable years the court has no jurisdiction over any of such taxable years ’ respondent argues that the notice_of_deficiency at issue in this case was sufficiently accurate did not mislead petitioner and adequately informed petitioner that the tax deficiencies reflected therein related to petitioner's through taxable years we agree with respondent the june date indicated in respondent's notice_of_deficiency for the end of each of petitioner's through taxable years was an innocuous error and did not mislead petitioner in any way petitioner’s representatives understood for petitioner’s taxable_year which ended on june petitioner's jurisdictional argument is based on the allegation that respondent's notice_of_deficiency for petitioner's taxable_year implicitly treated petitioner's taxable_year as beginning on date when in fact it began on date -- - that the references in the notice_of_deficiency to petitioner's taxable years ending june were to petitioner's actual taxable years based on 52-to-53 week years that ended on the sunday nearest the last day of june of each year on petitioner's written protest letter and petition petitioner's representatives themselves indicated that petitioner's taxable years ended on june no evidence indicates that petitioner's representatives were at any time confused or misled over what taxable years were covered by respondent's notice_of_deficiency the record is clear that petitioner's representatives were not misled as to whose and which taxable years were in issue not until just prior to the trial of this case in did petitioner’s representatives allege that respondent's notice_of_deficiency did not relate to petitioner's taxable years any genuine lack of knowledge as to whose and which taxable years were covered by respondent's notice_of_deficiency would have been raised long before date if petitioner’s representatives genuinely believe respondent's notice_of_deficiency did not determine tax deficiencies for any of petitioner's taxable years why were written protests filed on behalf of petitioner in which the only challenges raised related to the substance of the adjustments reflected in the notice_of_deficiency we also note that in making adjustments to petitioner’s consolidated income and expenses respondent in the notice_of_deficiency did not make any income expense or other adjustment relating to the to days that were reflected in respondent's notice_of_deficiency but that technically were not part of petitioner’s taxable years we conclude that respondent's notice_of_deficiency is valid and determined deficiencies for petitioner's taxable years ending on date date date date and date and that petitioner's tax_liabilities for those years are properly before the court bad_debt deduction under sec_166 bad_debt deductions are allowed for loans that become worthless within the year under sec_1 166-l1 c income_tax regs bad_debt deductions are limited to loans that arise from genuine debtor-creditor relationships and that are based on valid and enforceable obligations to pay fixed or determinable sums of money generally a transfer of funds by a corporation to its shareholders may be treated as a loan if at the time of the transfer the parties intended that the shareholders repay the corporation the amount of funds transferred 962_f2d_1077 lst cir affg tcmemo_1990_636 93_f2d_921 8th cir affg 35_bta_701 miele v commissioner t c - - affd without published opinion 474_f2d_1338 3d cir petitioner bears the burden of proving that the amounts in guestion constitute loans rule a 290_us_111 courts typically determine whether the requisite intent to repay was present by examining objective evidence of the parties' intentions see eg 728_f2d_945 7th cir affg tcmemo_1983_98 505_f2d_873 n 5th cir the following list of factors is often set forth in analyzing whether transfers of funds between related corporations should be treated as loans as equity or as dividends whether the transfers of funds are evidenced by written promissory notes and are otherwise reflected on the taxpayer’s books_and_records as loans the presence or absence of stated maturity dates the source of payments the right to enforce payments of principal and interest participation in management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization the identity of interest between shareholders and creditors repayments on the purported loans only out of profits and the ability of the purported debtor to obtain loans from outside lending institutions 827_f2d_1409 9th cir 748_f2d_1365 9th cir revg tcmemo_1983_120 a r lantz co v united st424_f2d_1330 9th cir o h kruse grain milling v commissi279_f2d_123 9th cir affg tcmemo_1959_110 because the control element suggests the opportunity to contrive a fictional debt transfers of funds between related corporations are subject_to particular scrutiny in re uneco inc 532_f2d_1204 8th cir transfers of funds between closely held corporations and shareholders are often characterized by informality but in order to qualify for loan treatment in such situations the transfer of large amounts of funds generally should have some formal indicia of a loan lewis v commissioner tcmemo_1985_563 where transfers of funds were made from a subsidiary_corporation to a parent_corporation through a centralized accounting system and where customary indicia of loans were not present the transfers were treated as constructive dividends and not as loans alterman foods inc v united_states supra petitioner argues that the shareholders of peoplefeeders intended for peoplefeeders to repay square pan the dollar_figure difference between peoplefeeders’ total cash receipts transferred into the intercompany bank account and the total expenses and loan payments paid on behalf of peoplefeeders out of the intercompany bank account and that the use of funds in the - - intercompany bank account to pay peoplefeeders' expenses and loan payments should give rise to bona_fide debt treatment of the claimed dollar_figure petitioner further argues that during its taxable_year the purported dollar_figure debt obligation owed by peoplefeeders to square pan became worthless that for the year in issue bad_debts between members of consolidated groups of taxpayers were deductible and that petitioner is entitled to a bad_debt deduction of dollar_figure for its taxable_year respondent argues that the payments out of the intercompany bank account of peoplefeeders’ expenses and loan payments did not have associated with them typical indicia of loans and that the evidence does not establish that it was intended for peoplefeeders to repay square pan any difference between cash receipts transferred into the intercompany bank account on behalf of peoplefeeders and expenses and loan payments paid out of the intercompany bank account on behalf of peoplefeeders respondent would treat that difference not as a genuine debt obligation of peoplefeeders to square pan but as a constructive_dividend from square pan to peoplefeeders the purported dollar_figure debt obligation of peoplefeeders to square pan was not evidenced by promissory notes or security agreements no maturity dates interest repayment terms or repayment amounts were agreed to the transfers of cash receipts from peoplefeeders to the intercompany bank account were not --- - regarded or treated as repayments of any debt obligation but rather simply as a process of placing all of the cash receipts of each of petitioner's related restaurants and corporate entities into a single cash pot for purposes of cash management credit enhancement and payment of bills such transfers into the account were contingent on the amount of cash receipts received from sales a feature not typically associated with the payment of genuine debt obligations in its brief petitioner refers to the ebb and flow of funds into and out of the intercompany bank account such ebb and flow in the transfer of cash between petitioner's related entities reflected the mere management of funds and cash-flow and an apparently efficient way for peoplefeeders to move funds between itself and related entities not the establishment of genuine debt obligations because of the absence of fixed maturity dates and repayment terms associated with the payment out of the intercompany bank account of peoplefeeders’ expenses and loan payments square pan had no means of establishing peoplefeeders' default and no basis for seeking to enforce repayment of alleged debt principal or payment of interest the evidence does not indicate that square pan ever requested repayment from peoplefeeders of the purported dollar_figure debt obligation and in the minutes of square pan's - date board_of directors' meeting it 1s represented that no repayment was ever made on this purported debt obligation the lack of a written promissory note of collateral of security of repayment terms and of interest among other things indicates that peoplefeeders and its officers and shareholders never intended for peoplefeeders to have a fixed repayment obligation to square pan or to the other related subsidiaries of the dollar_figure difference between cash receipts transferred into the intercompany bank account on behalf of peoplefeeders and expenses and loan payments paid out of the intercompany bank account on behalf of peoplefeeders square pan's identity as a wholly owned subsidiary of peoplefeeders indicates that the relationship between the two entities with regard to the dollar_figure difference did not constitute that of a creditor debtor but rather that it constituted that of a subsidiary parent and that the dollar_figure should not be treated as a bona_fide debt obligation between and with the operating_assets of square pan already secured in favor of the motsenbocker and commerce bank loans and with the failure in to raise funds through a private_placement memorandum peoplefeeders was not in a position to repay the difference in funds paid out on its behalf from the intercompany bank account the significant relevant factors indicate that the dollar_figure in guestion should not be treated as a genuine debt - - obligation of peoplefeeders petitioner is not entitled to the claimed dollar_figure bad_debt deduction and the related nol carrybacks and carryforwards we note that respondent makes two alternative arguments -- one factual and the other legal respondent’s alternative factual argument is that if the dollar_figure is to be regarded as a genuine debt obligation of peoplefeeders to square pan as petitioner contends in may of the full dollar_figure principal_amount of that debt obligation would constitute a loan receivable on the books of square pan and the value of the stock in square pan that peoplefeeders owned would reflect that dollar_figure receivable making peoplefeeders no longer insolvent and requiring peoplefeeders under sec_61 and a to recognize dollar_figure in discharge_of_indebtedness income respondent’s alternative legal argument is that if the dollar_figure is to be regarded as a genuine debt obligation of peoplefeeders to square pan if peoplefeeders is to be regarded as insolvent and if under the insolvency_exception of sec_108 peoplefeeders is to be allowed to exclude from income the dollar_figure discharge_of_indebtedness income petitioner’s consolidated_group of taxpayers filing the corporate federal_income_tax return would be required under sec_108 to reduce appropriate tax_attributes specifically the amount of the nol produced by the dollar_figure bad_debt deduction by the dollar_figure amount of the excluded discharge of -- - indebtedness income because of our holding on the threshold issue we need not decide respondent’s alternative arguments to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
